El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La senténcia apelada dice:
“El día 24 de enero de 1924 se celebró el juicio de este pleito, concurriendo las partes representadas por sus abogados respectivos, y ofrecieron prueba consistente en cuatro documentos y dos testigos por parte del demandante, y ocho documentos y un testigo por parte del demandado.
“Apreciada en su conjunto dicha prueba, así como las alegacio-nes, la corte llega a la conclusión de que los hechos y la Ley están en favor del demandante y en contra del demandado, por haberse probado y admitido:
“Que el demandante, que es un médico en el ejercicio de su pro-fesión, prestó servicios profesionales a Eugenio Portilla y Angelina Carmen Portilla, ambos hijos naturales reconocidos del demandado. Si bien es cierto que éste no intervino personalmente en la contra-tación de dichos servicios, la madre de los niños, que son menores de edad, los tenía a su cuidado y bajo su patria potestad, y solicitó del demandante que los prestara. Dichos servicios han consistido en la asistencia médica de ambos niños desde el 8 de julio hasta el 18 *690del mismo mes de 1922, luego desde el 14 de agosto Rasta el 4 de sep-tiembre de 1922, en ocasión en que ambos niños sufrieron un ata-que de difteria.
“Durante la asistencia el demandante personalmente aplicó ma-sajes eléctricos a uno de los pacientes.
. “Resulta, además, probado que el padre de estos menores, pa-saba a la madre una pensión mensual de $45, y además acostum-braba pagar los gastos de asistencia médica y medicinas que necesi-tasen. Dichos servicios no fueron objeto de un contrato especial acerca del importe de los Ronorarios.
“La corte estima que la suma de $500.00 representa un' valor razonable de dichos honorarios y-por tanto dicta sentencia declarando con lugar la demanda y condenando al demandado a pagar al de-mandante 1¿ cantidad de $500.00 más las costas.”
El demandado apelante señala en su alegato tres errores cometidos por la corte, 1, al condenarle a pagar servicios no contratados por él y que estaban en todo caso incluidos .en la pensión alimenticia que pasaba a sus menores hijos; 2, al apreciar el valor de los servicios en quinientos dólares, y 3, al imponerle las costas.
Examinemos el primer error. Se admite que los dos ni-ños .eran hijos naturales del demandado. El artículo 195 del 'Código Civil revisado, dice, en lo pertinente: “El hijo natural tiene derecho: ' 1. — A llevar el apellido del que lo re-conoce. 2. — A recibir alimentos del mismo.” ¿Qué
se entiende por alimentos? El propio código en su artículo 212 contesta la pregunta: “Se entiende por alimentos todo lo que es indispensable para el sustento, habitación, vestido y asistencia médica, según la posición social de la familia.” Las itálicas son nuestras.
Manresa en sus Comentarios al Código Civil, vol. 1, p. ■608, de la tercera edición, 1907, dice:
“La asistencia médica se Rallaba ordenada ya en el Derecho ro-mano, y si bien se omitió su expresión en la ley 2», título 19 de la Rartida 4* no por eso se excluyó dicha asistencia de la materia obj'eto de los alimentos, puesto que a más de las expresadas terminan-temente en esa ley, se estableció que debían comprender los alimen-*691tos todas aquellas otras cosas que eran menester para la vida, entre las cuales se encuentran el restablecimiento y conservación de la salud; y así es que más adelante, en la 5* del tít. 33 de la Partida 7®, se consigna que se deben al alimentista, cuando enfermare, los ■que fuesen preciso para recobrar la salud.”
El deber del demandado es, pues evidente. Pero alega •que pasando como pasaba una peñsión alimenticia de cua-renta y cinco dólares mensuales a sus Lijos, en ella estaban •comprendidos los gastos para asistencia médica. Si bien los alimentos comprenden la asistencia médica, las cortes al fijar la cuantía de las pensiones alimenticias en casos de ■esta naturaleza, toman por regla general por base únicamente el sustento, habitación y vestido. La asistencia médica es algo anormal que' ocurre en determinadas ocasiones y, a me-nos que se determine expresamente, el gasto extraordinario en que pueda incurrirse por razón de ella no está compren-dido en la pensión y se satisface separadamente. Esa fué la interpretación del propio demandado en este caso. De-clarando en el juicio manifestó haber enviado médicos por su cuenta en otras ocasiones para asistir a sus hijos y dijo ■que una vez pagó al Dr. Yergne por una sola yisita doce dó-lares. También indicó que tenía en su poder recibos de la botica.
Insiste el demandado en que sólo él y no la madre tenía .autoridad para contratar, haciendo referencia a la diferen-cia que existe en el caso de un hogar legítimo en que la ma-dre vive en compañía del padre, al de uno ilegítimo en que sucede lo contrario. Tampoco tiene razón, a nuestro juicio. Se trataba de enfermedades serias. Los servicios eran ne-cesarios y urgentes. Los hijos estaban bajo el cuidado de la madre, y, requerido por ella, el doctor demandante prestó sus servicios sin indagar siquiera quién era el padre. Si el padre no hubiera existido, quizá el doctor hubiera cobrado una cantidad mínima o nada hubiera cobrado, pero el padre existía y el padre debe pagar aunque con él no se contra-tara directamente. La verdad es quemo se explica satisfae-*692toriamente que un padre viviendo tan cerca de sus hijos no se enterara que estuvieron expuestos a morir de difteria. “Cuando sin conocimiento del obligado a prestar alimentos los diere un extraño éste tendrá derecho a reclamarlos de aquél, a no constar que los dio por oficio de piedad y sin ánimo de reclamarlos,” dice el artículo 1795 del Código Civil. Los médicos en el ejercicio de su profesión no prestan sus servicios por oficio de piedad y sin ánimo de reclamar-los cuando se trata de familias pudientes.
Examinemos el segundo error. El demandante reclamó mil dólares y en el acto del juicio declaró que sus servi-cios valían $1,015, según nota detallada. Declaró un perito médico, el Dr. Pereira Leal, y tasó los servicios en dos mil. La corte dictó sentencia por quinientos. Sin embargo, aten-didas todas las circunstancias que concurren, opinamos que doscientos dólares es la compensación apropiada.
No cometió la corte el tercero y último de los errores que le atribuye el apelante. El doctor demandante trató en repetidas ocasiones de cobrar su cuenta y fué obligado por la propia actitud del demandado a acudir a los tribunales de justicia. No puede quejarse el demandado de las conse-cuencias de sus propios actos.

Debe modificarse la sentencia en el sentido indicado y, asi modificada, confirmarse.

Los Jueces Asociados Sres. Wolf y Aldrey disintieron.